Citation Nr: 1009593	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  07-10 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating greater than 40 
percent for spondylolisthesis of L5-S1 with spondylolitic 
changes and degenerative disc disease L5-S1, currently 
evaluated as 40 percent disabling.  

2.  Entitlement to a disability rating greater than 10 
percent for L5-S1 radiculopathy, left lower extremity, 
currently evaluated as 10 percent disabling.  

3.  Entitlement to a separate compensable rating for L5-S1 
radiculopathy, right lower extremity.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in August 2006, a 
statement of the case was issued in February 2007, and a 
substantive appeal was received in March 2007.

In a January 2009 rating decision, the RO increased the 
Veteran's rating for spondylolisthesis and degenerative disc 
disease to 40 percent, effective from February 24, 2006, the 
date of the claim for an increased rating.  It also 
service-connected L5-S1 radiculopathy, left lower extremity, 
and assigned it a 10 percent rating from the February 24, 
2005 date of claim.  There was a hearing before the 
undersigned Veterans Law Judge at the RO in October 2009.  At 
that time, the Veteran advised that he was waiving RO 
consideration of additional VA medical records of treatment 
which he submitted.  




FINDINGS OF FACT

1.  The veteran does not have unfavorable ankylosis of his 
entire thoracolumbar spine, nor does he have incapacitating 
episodes of intervertebral disc syndrome  having a total 
duration of at least 6 weeks during the past 12 months.  

2.  The Veteran does not have moderate incomplete paralysis 
of his left lower extremity external popliteal nerve.

3.  The Veteran does not have mild incomplete paralysis of 
his right lower extremity external popliteal nerve.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 40 
percent for spondylolisthesis of L5-S1 with spondylolitic 
changes and degenerative disc disease L5-S1 are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.71a, Diagnostic Code 5243 (2009).

2.  The criteria for a disability rating in excess of 10 
percent for L5-S1 radiculopathy of the left lower extremity 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.124a, Diagnostic Code 8521 (2009).

3.  The criteria for a separate compensable rating for L5-S1 
radiculopathy of the right lower extremity are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.124a, Diagnostic Code 8521 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a 
service connection claim: 1) Veteran status; 2) existence of 
a disability; (3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran pre-adjudication notice by a 
letter dated in March 2006.  The notification substantially 
complied with the requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence; and Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

VA has obtained service treatment records; assisted the 
Veteran in obtaining evidence; afforded the Veteran 
examinations in 2006 and 2008; and afforded the Veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issue on appeal have 
been obtained and associated with the Veteran's claims file; 
and the Veteran has not contended otherwise.  The Board notes 
that it appears that there may be Social Security 
Administration (SSA) records which have not been obtained, as 
the Veteran indicated during his October 2009 hearing that he 
had been on SSA disability since 1997 or 1998.  However, the 
SSA records are not relevant, as they predate the current 
claim period and the rating to be assigned for the current 
rating period is to be based upon the current degree of 
disability shown.  Therefore, they need not be obtained.  
Golz v. Shinseki, No. 2009-7039 (Fed. Cir. Jan. 4, 2010).  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the disability rating issues at this time.

Analysis

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.




Spondylolisthesis with changes and degenerative disc disease

The Veteran appeals the RO's January 2009 denial of a rating 
greater than 40 percent for this disability.  The RO granted 
a 40 percent rating at that time, but as the veteran is 
presumed to be seeking the maximum rating, this matter 
remains on appeal.  Cf. AB v. Brown, 6 Vet. App. 35 (1993).

Diseases and injuries to the spine are to be evaluated under 
diagnostic codes 5235 to 5243 as follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease 

Unfavorable ankylosis of the entire 
spine.....................................................100

Unfavorable ankylosis of the entire thoracolumbar spine 
..............................50

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine to 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine........................................................
.................................40

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical 
spine........................................................
............................30

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal 
kyphosis............................................20

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the 
height.......................................................
........................10

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

The formula for rating intervertebral disc syndrome based on 
incapacitating episodes provides:

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 
months.......................................................
................................................60

With incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months.......................................................
......40

With incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 12 
months.......................................................
....20

With incapacitating episodes having a total duration of at 
least one week but less than two weeks during the past 12 
months.......................................................
.....10

38 C.F.R. § 4.71a, Diagnostic Codes 5235 - 5243 (2007).

Under 38 C.F.R. § 4.40 (2009), functional loss may be due to 
pain, supported by adequate pathology and evidenced by 
visible behavior on motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  Under 38 C.F.R. § 
4.45 (2009), factors of joint disability include increased or 
limited motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

To obtain a 50 percent rating for spondylolisthesis of L5-S1 
with spondylolytic changes L5-S1 under 38 C.F.R. § 4.71a's 
General Rating Formula for Diseases and Injuries of the 
Spine, the evidence would have to show unfavorable ankylosis 
of the entire thoracolumbar spine.  On VA examination in June 
2006, the Veteran flexed his back to 80 degrees.  He extended 
to 10 degrees, laterally flexed to 20 degrees bilaterally, 
and laterally rotated to 10 degrees bilaterally.  On VA 
examination in January 2008, he flexed his back to 90 
degrees, extended it to 10, laterally flexed it to 15 on the 
left and to 30 degrees on the right, and laterally rotated it 
to 15 on the left and 30 on the right.  The Board concludes 
that the criteria under the General Formula are not met or 
nearly approximated, even when 38 C.F.R. §§ 4.40, 4.45 are 
considered.  

To obtain a 60 percent rating for degenerative joint disease 
of the lumbosacral spine  under 38 C.F.R. § 4.71a's Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, the evidence would have to show 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  This is not shown.  On VA 
examinations in June 2006 and January 2008, it was reported 
that the Veteran had not had any incapacitating episodes in 
the past year. 

The provisions of 38 C.F.R. §§ 4.40, 4.45 do not assist.  The 
Veteran has been seen for back pain and argues that it is 
very disabling, causing problems such as with walking, 
sitting, and standing.  While he had pain on VA examinations 
in 2006 and 2008, and his private physician indicated in July 
2008 that his back pain is very disabling, repetitive motion 
on VA examinations in 2006 and 2008 did not produce 
additional limitation of motion and he had normal motor 
power. 

The Veteran argues that he should have a separate rating for 
arthritis.  However, arthritis is rated based on limitation 
of motion, as required by 38 C.F.R. § 4.71a, Diagnostic Code 
5003 (2009).  The rating based on limitation of motion of his 
thoracolumbar spine has been discussed above. 

In light of the above, a schedular rating in excess of 40 
percent is not warranted for the spondylolisthesis of L5-S1 
with spondylolitic changes and degenerative disc disease L5-
S1.    

Radiculopathy

The Veteran appeals the RO's January 2009 assignment of a 10 
percent rating for left lower extremity radiculopathy from 
February 24, 2006.  The RO also considered assigning a 
separated compensable rating for right lower extremity 
radiculopathy and so the Board will also, as it is considered 
a part of his claim for an increased rating for his 
disability.

Under Diagnostic Code 8521, an evaluation of 10 percent is 
assigned for mild incomplete paralysis of the external 
popliteal nerve.  A 20 percent rating requires moderate 
incomplete paralysis, and a 30 percent rating requires severe 
incomplete paralysis of the external popliteal nerve.  A 40 
percent evaluation requires complete paralysis of the 
external popliteal nerve, manifested by foot drop and slight 
droop of first phalanges of all toes, cannot dorsiflex the 
foot, extension (dorsal flexion) of proximal phalanges of 
toes lost; abduction of foot lost, adduction weakened; 
anesthesia covers entire dorsum of foot and toes.

A February 2005 VA medical record indicates that the Veteran 
had radiographically evident mild compromise of the 
neuroforamina bilaterally at the L5-S1 level.  On private 
evaluation in April 2006, the Veteran's right and left lower 
extremity strength was normal.  In May 2006, he had no 
weakness of the dorsal or plantar flexors of his ankles, 
feet, or toes, and no sensory impairment.  

On VA examination in June 2006, the Veteran walked with a 
slightly staggering and unsteady gait with no limp.  He could 
walk on his heels and toes with slight difficulty.  
Neurological examination showed normal sensation and motor 
power.  Both ankle jerks were depressed but normal.  On VA 
examination in January 2008, he walked with a walker but 
could walk slowly without the use of a walker or a cane, and 
without any limp.  He had fairly good heel and toe rising.  
Neurological examination in the lower extremities showed 
normal sensation and motor power, and a decreased left ankle 
jerk.  VA evaluations in April and October 2008 revealed 
normal motor tone and bulk, 5/5 strength in the lower 
extremities, and 2+ deep tendon reflexes.  Sensory was intact 
and there was no ataxia.  In July 2009, the Veteran's sensory 
was grossly intact, his motor was 5/5 in all muscle groups of 
his lower extremities, and his reflexes were intact in his 
knees and ankles bilaterally.  

Based on the evidence, the Board finds that a schedular 
rating higher than 10 percent is not warranted for left lower 
extremity radiculopathy.  The Veteran can walk on his heels 
and toes and has fairly good heel and toe rising.  
Neurological examination shows normal sensation and motor 
power and on one occasion a decreased left ankle jerk.

The Board has considered assignment of a separate compensable 
rating for right lower extremity radiculopathy, but concludes 
that such is not warranted.  It has not been diagnosed and 
the Veteran can walk on his right heel and toes with no more 
than slight difficulty, and his neurological examinations 
have shown normal sensation and power, and there have been 
normal right ankle jerks and fairly good heel and toe rising.  
While the Veteran's right ankle jerk was depressed in June 
2006, it was also normal.  

The Board also recognizes that the Veteran and the record may 
be understood to suggest impact of the service-connected 
disability on the Veteran's work functioning.  In general, 
the schedular disability evaluations are determined by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  The application of such schedular criteria 
was discussed in great detail above.  To accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, the RO is authorized to refer the case to the 
Chief Benefits Director or the Director, Compensation and 
Pension Service for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  38 C.F.R. § 3.321(b)(1)).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical application of regular schedular standards.  Id.  
The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court 
clarified the analytical steps necessary to determine whether 
referral for extraschedular consideration is warranted.  
Either the RO or the Board must first determine whether the 
schedular rating criteria reasonably describe the veteran's 
disability level and symptomatology.  Id. at 115.  If the 
schedular rating criteria do reasonably describe the 
veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

In this case, the symptoms described by the Veteran fit 
squarely with the criteria found in the relevant Diagnostic 
Codes for the disability at issue.  In short, the rating 
criteria contemplate not only his symptoms but the severity 
of his disability.  For these reasons, referral for 
extraschedular consideration is not warranted.


ORDER

A rating in excess of 40 percent for spondylolisthesis of L5-
S1 with spondylolytic changes and degenerative disc disease 
L5-S1 is not warranted.  A rating in excess of 10 percent for 
L5-S1 radiculopathy, left lower extremity, is not warranted.  
A separate compensable rating for L5-S1 radiculopathy, right 
lower extremity, is not warranted.  To this extent, the 
appeal is denied. 


REMAND

The Board acknowledges the recent judicial holding in Rice v. 
Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, 
the United States Court of Appeals for Veterans Claims held 
that a request for a total rating based on individual 
unemployability (TDIU), whether expressly raised by the 
Veteran or reasonably raised by the record, is not a separate 
'claim' for benefits, but rather, can be part of a claim for 
increased compensation.  In other words, if the claimant or 
the evidence of record reasonably raises the question of 
whether the Veteran is unemployable due to a disability for 
which an increased rating is sought, then part and parcel 
with the increased rating claim is the issue whether a TDIU 
is warranted as a result of that disability.  

The Veteran filed a claim for a total disability rating for 
compensation based upon individual unemployability (TDIU) in 
March 2009, and the RO was acting on that claim before the 
case was transferred to the Board.  It may well be that the 
RO has been continuing to process that claim.  However, under 
the Court's ruling in Rice, it appears that the TDIU claim 
should be considered as being part of the increased rating 
issues on appeal.  

The RO's attention is hereby directed to information in the 
claims file showing that the Veteran has changed his 
residence to Maryland.  

Accordingly, the TDIU issue is hereby REMANDED for the 
following actions:

1.  The RO should undertake all necessary 
development and formally adjudicate the 
TDIU issue, with consideration being 
given to whether the issue warrants 
referral to the Director, Compensation 
and Pension Service.  

2.  If the TDIU claim is denied, the 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


